358 S.W.3d 564 (2012)
Collins REDMOND, Appellant/Movant,
v.
STATE of Missouri, Respondent.
No. ED 96638.
Missouri Court of Appeals, Eastern District, Division Three.
February 7, 2012.
Andrew E. Zleit, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Collins Redmond appeals from the motion court's findings of fact, conclusions of law, and order (judgment) denying his Rule 29.15 Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence and Request for an Evidentiary Hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion would have no jurisprudential or precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 84.16(b).